
	
		II
		111th CONGRESS
		1st Session
		S. 1162
		IN THE SENATE OF THE UNITED STATES
		
			June 2, 2009
			Mr. Schumer introduced
			 the following bill; which was read twice and referred to the
			 Committee on Commerce, Science, and
			 Transportation
		
		A BILL
		To require notification of the Federal Aviation
		  Administration with respect to wildlife strikes, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Wildlife Strike Act of
			 2009.
		2.Notification
			 requirement with respect to wildlife strikes on aircraft
			(a)In
			 generalChapter 447 of title
			 49, United States Code, is amended by adding at the end the following:
				
					44730.Notification
				of wildlife strikesThe
				Administrator of the Federal Aviation Administration shall be notified, by the
				most expeditious means available—
						(1)by the operator of a civil aircraft or a
				public aircraft (other than a public aircraft operated by the armed forces or
				by an intelligence agency of the United States), if the aircraft collides with
				1 or more birds or other wildlife;
						(2)by airport
				personnel or personnel of the operator of an aircraft described in paragraph
				(1), if such personnel see such a collision; and
						(3)by aircraft
				maintenance personnel, if such personnel identify damage to an aircraft
				resulting from such a
				collision.
						.
			(b)Conforming
			 amendmentThe table of sections for chapter 447 of title 49,
			 United States Code, is amended by adding at the end the following:
				
					
						44730. Notification of wildlife
				strikes.
					
					.
			
